



EXHIBIT 10.15






FIRST AMENDMENT
TO THE
WEST BANCORPORATION, INC.
2012 EQUITY INCENTIVE PLAN


WHEREAS, West Bancorporation, Inc. (the “Company”) maintains the West
Bancorporation, Inc. 2012 Equity Incentive Plan (the “Plan”);


WHEREAS, pursuant to Article 6 of the Plan, the Board of Directors (the “Board”)
of the Company has reserved to itself the power, authority and discretion to
amend the Plan from time-to-time;


WHEREAS, the Board has determined that it is in the best interest of the Company
to amend the Plan in order to update the terms of the Plan; and


WHEREAS, the Board has duly authorized the undersigned officer to carry out the
foregoing.


NOW, THEREFORE, effective as of April 26, 2017, the Plan be and hereby is
amended in the following particulars:


1.
Section 7.8 shall be replaced in its entirety with the following new Section
7.8:



“Section 7.8    Tax Withholding. All distributions under the Plan shall be
subject to withholding of all applicable taxes and the Committee may condition
the delivery of any Shares or other benefits under the Plan on satisfaction of
the applicable withholding obligations. Except as otherwise provided by the
Committee, such withholding obligations may be satisfied (a) through cash
payment by the Participant; (b) through the surrender of Shares that the
Participant already owns, or (c) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(c) may not be used to satisfy more than the maximum individual statutory tax
rate for each applicable tax jurisdiction.”


2.
In all other respects the Plan shall remain in full force and effect.





IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer this 26th day of April, 2017.


WEST BANCORPORATION, INC.




 
By: /s/ David R. Milligan
 
David R. Milligan
 
Chairman








